DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  it ends in a semicolon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 11, and 12 recite “one or more vehicle monitoring systems comprising a video capture device.” It is unclear if each “a video capture device” is the same “video capture device” or if they’re different, like a first video capture device, a second video capture device, etc.? Please clarify or amend the claims to particularly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford (US Pat. No. 6,606,562) in view of Bloomquist et al. (US Pub. No. 2016/0337441).
Consider claim 1. Gifford teaches a surveillance data acquisition system, comprising: a computing device (col. 3, lines 24-31 describe a home base unit) configured to: receive a selection of a geometric area defined on a geolocation map, a date selection, and a time selection (col. 7, lines 43-48 and 64-67 describe selecting a geographic area and time period); identify one or more vehicle monitoring systems recorded as being located within the selected geometric area defined on a geolocation map during the selected date and the selected time (col. 7, lines 49-63 and col. 8, lines 9-31 describe determining if the vehicle is located within the geographic area during the permissible time period), the one or more vehicle monitoring systems being dispatched in one or more vehicles (col. 3, lines 2-4 describes a tracking system and method for monitoring a vehicle).
Gifford does not teach one or more vehicle monitoring systems comprising a video capture device; automatically retrieve video data originating from the one or more vehicle monitoring systems comprising a video capture device identified as being located within the selected geometric area defined on a geolocation map during the selected date at the selected time, the surveillance video data having been recorded having been recorded on the one or more vehicle within the selected geometric area defined on a geolocation map at the selected date and selected time; output the retrieved surveillance video data recorded on the one or more vehicles within the 
However, Bloomquist et al. teaches one or more vehicle monitoring systems comprising a video capture device (para. 0131 describes a camera); automatically retrieve video data (paras. 0047, 093, and 0117 describe recording, reporting, tuning and playback of collected data) originating from the one or more vehicle monitoring systems (para. 0046 describes vehicle and fleet monitoring) comprising a video capture device identified as being located within the selected geometric area defined on a geolocation map during the selected date at the selected time, the surveillance video data having been recorded having been recorded on the one or more vehicle within the selected geometric area defined on a geolocation map at the selected date and selected time (para. 0097 describes setting rules for monitoring vehicles located within a selected geometric area during a selected date and time); output the retrieved surveillance video data recorded on the one or more vehicles within the selected geometric area defined on the geolocation map at the selected date and selected time (para. 0095 describes displaying playback of video).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide one or more vehicle monitoring systems comprising a video capture device; automatically retrieve video data originating from the one or more vehicle monitoring systems comprising a video capture device identified as being located within the selected geometric area defined on a geolocation map during the selected date at the selected time, the surveillance video data having been recorded having been recorded on the one or more vehicle within the 
Consider claim 2. Bloomquist et al. teaches the system of claim 1, wherein identifying one or more vehicle monitoring systems comprising a video capture device recorded as being located within the selection of the geometric area defined on a geolocation map during the selected date and the selected time comprises: displaying a list of one or more vehicle monitoring systems comprising a video capture device located within the selection of the geographic area defined on a geolocation map during the selected date and the selected time; receiving a selection of the listed one or more vehicle monitoring systems for automatic retrieval of surveillance video data (paras. 0047, 093, and 0117 describe recording, reporting, tuning and playback of collected data; para. 0097 describes setting rules for monitoring vehicles located within a selected geometric area during a selected date and time; para. 0106 describes an action automatically taken, and/or recommended to a user, can include displaying a result based on the rule).
Consider claim 3. Bloomquist et al. teaches the system of claim 22, wherein the date selection comprises a range of dates (fig. 3c shows a range of dates 331). 
Consider claim 4. Bloomquist et al. teaches the system of claim 22, wherein the time selection comprises a range of time (fig. 3C shows a range of time 331). 
Consider claim 6. Bloomquist et al. teaches the system of claim 1, wherein the selection of a geometric area defined on a geolocation map, a date selection, and a time selection is received via a software application running on a user device (para. 0049 describes the user interface being a representational state transfer (REST) application programming interface (API) based on a JSON model to provide access to many types of clients and user interface module providing a Web-based interface via a web-based application.
Consider claim 7. Bloomquist et al. teaches the system of claim 1, wherein outputting the retrieved surveillance video data comprises: providing an email or notification to a user regarding the retrieved surveillance video data (para. 0089 describes providing an alert (i.e. notification message, email, etc.) to a user.
Consider claim 8. Bloomquist et al. teaches the system of claim 1, wherein outputting the retrieved surveillance video data comprises: providing a graphical user interface where a user can view the retrieved surveillance video data (para. 0095 describes display video for playback via user interface).
Consider claim 9. Bloomquist et al. teaches the system of claim 1, wherein the one or more vehicles comprise fleet vehicles (para. 0046 describes fleet vehicles).
Consider claim 10. Bloomquist et al. teaches the system of claim 9, wherein the fleet vehicles comprise buses (paras. 0050, 0063, and 0092 describe wherein the fleet vehicles comprise buses).
Claims 11-14, and 16-21 are rejected using similar reasoning as corresponding claims above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gifford (US Pat. No. 6,606,562) in view of Bloomquist et al. (US Pub. No. 2016/0337441) in further view of Frye et al. (US Pub. No. 2011/0302214).
Consider claim 5. Gifford and Bloomquist et al. teach all claimed limitations as stated above, except a status indicator for indicating an upload of recorded video for each of the identified one or more vehicles.
However, Frye et al. teaches a status indicator for indicating an upload of recorded video for each of the identified one or more vehicles (para. 0030 describes indicators of when sensor data, images, etc. are to be uploaded).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide a status indicator for indicating an upload of recorded video for each of the identified one or more vehicles, in order to regular update a database as a vehicle travels as suggested by the prior art.
Claims 15 is rejected using similar reasoning as corresponding claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484